So Oo SN DH WO FF WD NO —

MM wp BP PO KH KN NO HNO NO wee ee
on KN A BP WwW NY S$ CO Oo OBO Ht DoW F&F WD NY - O&O

Case 2:05-cr-00185-JCM-LRL Document 39 Filed 12/02/20 Page 1of1

r-———
we FILED

—— ENTERED ——
COUNSEL/PARTIE

    
    

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
ae CL

 

ERK US DISTRICT COURT
BY. DISTRICT OF NEVADA ¥
UNITED STATES OF AMERICA, Case Nos. 2:05-cr- = =

Plaintiff,
v. WAIVER OF RIGHT TO APPEAR IN
PERSON AT CRIMINAL PROCEEDING
JOSEPH NOCEDAL,
Defendant.

 

 

I understand that I have a right to appear in person in court at the Revocation of
Supervised Release proceeding in this case scheduled for December 2, 2020. I have been
advised of the nature of this proceeding and my right to appear in person at this proceeding. I
have been informed that I may appear by video teleconference, or telephone conference if video
conference is not reasonably available, in light of the spread of the COVID-19 virus in the
District of Nevada and in order to protect my health and safety, as well as those of the attorneys,
the court and court staff.

Understanding my right to appear in person at this proceeding, I knowingly and
voluntarily waive my right to appear at this proceeding in person, and I consent to appear by
video teleconference or by telephone conference where the video teleconference is not
reasonably available. I consulted with my attorney prior to deciding to waive my right to appear

in person at this proceeding.
_/s/ Erin Gettel for Joseph Nocedal /s/ 11/30/20

Defendant’s Signature (date)

Cin Gettal 11/30/20

Signature of Defendant’s Attorney (date)

 

aus 6. Cahaw Uso)

Erin Gettel Judge’s Printed Name and Title

Printed Name of Defendant’s Attorney

RECEIVED
SERVED ON
OF RECORD

 

 

  
